          Case 5:19-cv-03242-SAC Document 6 Filed 05/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JOHN DEWEY LIM,

               Plaintiff,

               v.                                      CASE NO. 19-3242-SAC

(FNU) DVORAK,

               Defendant.


                                 MEMORANDUM AND ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis. At the time of filing, Plaintiff was housed at the

Johnson County Adult Detention Center in Olathe, Kansas (“JCADC”). On April 8, 2020, the

Court entered a Memorandum and Order and Order to Show Cause (Doc. 4) (“MOSC”) granting

Plaintiff until May 6, 2020, in which to show good cause why his Complaint should not be

dismissed for the reasons set forth in the MOSC.

       The MOSC provides that “[f]ailure to respond by the deadline may result in dismissal of

this action without additional notice.” (Doc. 4, at 6.) The MOSC was mailed to Plaintiff at his

current address of record, and was returned with a notation of “Refused” and “Return to sender

not at this address.” (Doc. 5, at 1.) The Court’s Local Rules provide that “[e]ach attorney or pro

se party must notify the clerk in writing of any change of address or telephone number. Any

notice mailed to the last address of record of an attorney or pro se party is sufficient notice.” D.

Kan. Rule 5.1(c)(3). Plaintiff has failed to provide the Court with a Notice of Change of

Address, and has failed to show good cause why his Complaint should not be dismissed for the

reasons set forth in the MOSC.



                                                 1
           Case 5:19-cv-03242-SAC Document 6 Filed 05/08/20 Page 2 of 2




         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated May 8, 2020, in Topeka, Kansas.



                                          s/ Sam A. Crow
                                          Sam A. Crow
                                          U.S. Senior District Judge




                                             2
